PER CURIAM.
Anthony Tirri appeals an adverse summary judgment in litigation arising out of a commercial transaction. Plaintiff-appellant Tirri made a claim that the late George E. Batchelor extracted a $1 million sum from him under duress. The plaintiff argued that he was entitled to recapture the $1 million amount under the principles outlined in Pacific Mutual Life Ins. Co. of California v. McCaskill, 126 Fla. 82, 170 So. 579 (1936); see also Mutual Life Ins. Co. of New York v. Ewing, 151 Fla. 661, 10 So.2d 316 (1942); Soneet R. Kapila, P.A. v. Giuseppe America, Inc., 817 So.2d 866 (Fla. 4th DCA 2002).
The record reflects that the plaintiff agreed to pay the $1 million sum as one element of a February 1999 amendment to the parties’ 1998 stock purchase agreement. In the 1999 amendment, the parties renegotiated several material financial terms of the 1998 agreement. This included reducing by $25 million the amount of cash the plaintiff was to pay at closing and a corresponding increase in the amount borrowed by the plaintiff to pay for the purchase. Without this adjustment the plaintiff did not have sufficient cash to close on the transaction pursuant to the parties’ 1998 agreement. Given this renegotiation, the $1 million amount is properly viewed as having been a voluntary payment. See Hassen v. Mediaone of Greater Florida, Inc., 751 So.2d 1289 (Fla. 1st DCA 2000); see also Wurtz v. Fleischman, 97 Wis.2d 100, 293 N.W.2d 155 (1980).
Affirmed.